Per Curiam:
An examination of the submission satisfies us beyond doubt or hesitation that it was designed to include all matters of account up to, and including, the date of the burial of Isabella. Shryock. Whatever pertained to her maintenance, nursing, and funeral expenses was included therein, and it is absurd to suppose that anything was left out for future settlement. If there is any fault to find with the decree of the court below,-it is found in the award to the appellant of $10 more than he ought to have had.
Decree affirmed and appeal dismissed, at the costs of the appellant.